DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claim 11 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/30/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-16 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Okahata et al. (US 2014/0246084, “Okahata”) in view of Lander et al. (US 2015/0198752, “Lander”) in view of Bamber et al. (US 2013/0244359, “Bamber”), do not disclose or suggest: A glass article comprising: a first main surface; a second main surface; an end face; and an antiglare layer provided on at least one surface selected from the group consisting of the first main surface and the second main surface, wherein the antiglare layer is formed by a process of forming surface irregularities on the at least one surface of the glass article, the process comprising heating the glass article to a temperature equal to or higher than a softening point thereof to deform the glass article; wherein a difference between a glass transition point Tg of the antiglare layer and a glass transition point Tg0 in a central part of the glass article in a thickness-direction sectional view, (Tg0-Tg), is from 3°C to 20°C; and the at least one surface comprises a curvature part.	The closest prior art of record, Okahata, teaches a glass article having a top, bottom, and end surfaces (e.g., [0013], [0032]). Okahata additionally teaches that the glass article may be curved ([0032]). Okahata additionally teaches that the glass transition temperature of the glass substrate may be on the range of 560C (see, e.g., [0066]). Okahata additionally teaches that the film may be coated with an additional layer (reading on the presently claimed antiglare layer, [0022], [0023], [0060]). Okahata additionally teaches to have a convex portions having a height of 400 nm (reading on 0.4 micrometers, [0038], [0040]). 	The prior art fails to teach that the surface and central portions of the glass article have the described glass transition temperatures in combination with the method for forming the irregularities of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782